Citation Nr: 0716066	
Decision Date: 05/31/07    Archive Date: 06/11/07

DOCKET NO.  04-19 243	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a respiratory 
disability, to include as a qualifying chronic disability 
under 38 C.F.R. § 3.317.

2.  Entitlement to service connection for infertility, to 
include as a qualifying chronic disability under 38 C.F.R. 
§ 3.317.

3.  Entitlement to service connection for a low back 
disability. 


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The veteran served on active duty from September 1986 to 
December 1986, and from November 1990 to July 1991.

These matters come to the Board of Veterans' Appeals (Board) 
on appeal from a September 2002 rating decision that denied 
service connection for a respiratory disability, infertility, 
and for a low back disability.  The veteran timely appealed.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
when further action is required.


REMAND

Under the VCAA, VA is obliged to provide an examination when 
the record contains competent evidence that the claimant has 
a current disability or signs and symptoms of a current 
disability, the record indicates that the disability or signs 
and symptoms of disability may be associated with active 
service; and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002).  The evidence of a link between 
current disability and service must be competent.  Wells v. 
Principi, 326 F.3d 1381 (Fed. Cir. 2003).

Respiratory Disability

In January 2002, the veteran reported that she received 
treatment for respiratory symptoms at the VA Medical Center 
(VAMC) in Tampa, Florida.  The claims folder does not contain 
records from that facility for the period prior to September 
2002.  VA is required to request these records.  38 U.S.C.A. 
§ 5103A(b), (c) (West 2002).

The veteran contends that service connection for a 
respiratory disability is warranted on the basis of her 
service in the Southwest Asia theater of operations during 
the Persian Gulf War.  Service medical records show that she 
was treated in Saudi Arabia in February 1991 for complaints 
of headaches, sore throat, laryngitis, malaise, fatigue, 
fever with chills, and mild cough.  The assessment was 
probable oral syndrome; the examiner could not rule out strep 
throat or a fungal infection.
In March 1993, the veteran complained of being ill with 
persistent colds, sore throat, laryngitis, cough, fever, and 
flu, ever since her return from Saudi Arabia.  The examiner 
noted the veteran's exposure to oil smoke in service.

Medical records document allergic rhinitis in 1993.  

Under these circumstances, the Board finds that an 
examination is needed to determine whether the veteran has 
current allergic rhinitis that either had its onset during 
service or is related to her active service; or whether there 
are objective indications of a qualifying chronic disability 
manifested by respiratory symptoms (other than allergic 
rhinitis).  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(4) 
(2006).  

Infertility

The veteran contends that service connection for infertility 
or reproductive dysfunction is warranted on the basis of her 
service in the Southwest Asia theater of operations during 
the Persian Gulf War.  

In addition to exposure to oil smoke noted above, service 
medical records note the veteran's vaccination against 
anthrax in April 1991.

Records reflect that the veteran had become pregnant before 
her Persian Gulf War service.  That pregnancy was terminated.  
After returning from Saudi Arabia, the veteran underwent 
various diagnostic procedures for infertility.  She 
subsequently conceived in 1997, but suffered a spontaneous 
abortion within a few weeks.

A March 2005 gynecological consultation note reflects a 
history of infertility, and that further evaluation and 
therapy were suggested.
  
Under these circumstances, the Board finds that an 
examination is needed to determine whether there are 
objective indications of a qualifying chronic disability 
manifested by infertility or reproductive dysfunction.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(4) (2006).  

Low Back Disability

In April 2004, the veteran reported that she received 
treatment for low back problems at the New Port Richey 
Outpatient Clinic.  The claims folder does not contain 
records from that facility.  VA is required to request these 
records.  38 U.S.C.A. § 5103A(b), (c) (West 2002).

Accordingly, the case is REMANDED for the following action:

1.  The RO or AMC should request from the 
Tampa VAMC, all records of evaluation 
and/or treatment of allergic rhinitis, or 
other respiratory symptoms from July 1991 
to September 2002.  All records and/or 
responses should be associated with the 
claims file. 

2.  The RO or AMC should contact the 
veteran to obtain names and addresses of 
all medical care providers who treated 
the veteran for infertility or 
reproductive dysfunction, since March 
2005; and for low back problems, since 
July 1991.  After securing the necessary 
release, obtain these records-including 
those of the New Port Richey Outpatient 
Clinic.

3.  The veteran should be afforded a VA 
examination to identify all current 
disability underlying the veteran's 
complaints of respiratory symptoms and/or 
allergic rhinitis; to determine whether 
it is at least as likely as not (50 
percent probability or more) that current 
allergic rhinitis either had its onset in 
service, or is the result of disease or 
injury incurred or aggravated during 
service, to specifically include the in-
service episodes of probable oral 
syndrome and exposure to oil smoke; and 
to determine whether the veteran 
currently shows objective indications of 
a qualifying chronic disability 
manifested by respiratory symptoms (other 
than allergic rhinitis), and if so, 
whether such objective indications may be 
attributed to any other known diagnosis.
 
The examiner should provide a rationale 
for the opinions.

The veteran's claims file, to include a 
complete copy of this REMAND, must be 
provided to the examiner designated to 
examine the veteran, and the examination 
report should note review of the file.

4.  The veteran should be afforded a VA 
examination to identify all current 
disability underlying the veteran's 
complaints of infertility or reproductive 
dysfunction; and to determine whether the 
veteran currently shows objective 
indications of a qualifying chronic 
disability manifested by infertility, 
reproductive dysfunction, or menstrual 
disorders; and if so, whether such 
objective indications may be attributed 
to any other known diagnosis.
 
The examiner should provide a rationale 
for the opinions.

The veteran's claims file, to include a 
complete copy of this REMAND, must be 
provided to the examiner designated to 
examine the veteran, and the examination 
report should note review of the file.

5.   If the veteran fails to report to 
any scheduled examination(s), the RO or 
AMC should obtain and associate with the 
claims file a dated copy of any notice of 
the examination sent to the veteran by 
the pertinent VA medical facility.  The 
veteran is advised that failure without 
good cause to report for a scheduled 
examination could result in the denial of 
her claims.

6.  After completing the requested 
actions and ensuring that all opinions 
are of record, the RO or AMC should 
readjudicate the claims on appeal for 
service connection for a respiratory 
disability, infertility, and for a low 
back disability.  If the benefits sought 
remain denied, the RO or AMC must furnish 
a supplemental statement of the case 
(SSOC), before returning the case to the 
Board, if otherwise in order.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but she may 
furnish additional evidence and/or argument during the 
appropriate time period.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
J. E. DAY 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




